Motion for change of venue denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Oswego County (CPL 230.20, subd 2). If it develops during the voir dire that a fair and impartial jury cannot be drawn an appropriate application may then be made. The relief requested in the application before us is now premature (see People v Di Piazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982, app dsmd 35 NY2d 844). Present—Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ. (Order entered Feb. 13, 1978.)